—Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered March 16, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant raised a Batson challenge (see, Batson v Kentucky, 476 US 79) during jury selection. Since the defendant did not address the merits of the prosecution’s facially-neutral explanations his contention that the explanations, were pretextual is unpreserved for appellate review (see, People v Figueroa, 276 AD2d 561; People v Santiago, 272 AD2d 418).
The trial court properly exercised its discretion in admitting the videotape of the drug transaction into evidence (see, People v Williams, 208 AD2d 662; People v Morgan, 175 AD2d 930; People v Papa, 168 AD2d 692).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.